09/23/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0247



                             No. DA 19-0247

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ROBERT MATHEW HOLGUIN, JR.,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 30, 2020 to

prepare, file, and serve the Appellant’s opening brief.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                   September 23 2020